VAN ORSDER, Associate Justice.
This appeal is from an order of the rent commission finding appellant guilty of refusing to furnish appellee, a tenant in the Monmouth apartment house, in this city, with electric current for lighting purposes for a period of 12 days, as in his lease he had agreed to do, and fixing reasonable compensation at $150.
[1,2] The appeal is here to contest the constitutionality of the rent law, but this is no longer an open question. Block v. Hirsh, 256 U. S. 135, 41 Sup. Ct. 458, 65 L. Ed.-. The record does not contain the evidence adduced before the commission; hence it will be presumed that the finding of the commission is supported by the testimony.
The decision is affirmed, with costs.
Affirmed.
' Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr Chief Justice. SMYTH in the hearing and determination of this appeal.